19-70067-tmd Doc#436 Filed 07/16/20 Entered 07/16/20 12:57:44 Main Document Pg 1 of
                                         3




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: July 16, 2020.

                                                                          __________________________________
                                                                                    TONY M. DAVIS
                                                                          UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                          MIDLAND DIVISION

  In re:
                                                                           Chapter 11
  TAJAY RESTAURANTS, INC., et al.,
                                                                           Case No. 19-70067-TMD
                              1
                    Debtors.                                               (Jointly Administered)



      ORDER ALLOWING, IN PART, ADMINISTRATIVE EXPENSE OF SEVEN COUSINS
                 OF ROCHESTER, LLC FOR POST-PETITION RENT
                (Against Yummy Holdings, LLC, Case No. 19-70069-TMD)
                                  [Docket No. 391]

           There came on for consideration before the Honorable Tony M. Davis, United States

  Bankruptcy Judge, the Motion of Seven Cousins of Rochester, LLC (“Claimant”) for

  Administrative Expense for Post-Petition Rent, Doc. No. 391 (the “Motion”), and the Debtors’

  Objection filed June 11, 2002, Doc. No. 404 (“Objection”). The Court, upon the representation,

  that the parties agree to the entry of this Order, finds and concludes:




  1
   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
  number, are as follows: Yummy Seafoods, LLC (5495); Yummy Holdings, LLC (5580); and Tajay Restaurants,
  Inc. (3602). The mailing address for the Debtors, solely for purposes of notices and communications, is 3304 Essex
  Drive, Richardson, Texas 75082.


  {2155021;3}
19-70067-tmd Doc#436 Filed 07/16/20 Entered 07/16/20 12:57:44 Main Document Pg 2 of
                                         3



           1.    Debtor, Yummy Holdings, LLC (“Yummy”), filed with this Court on May 16, 2019

  (the “Petition Date”), its voluntary petition for relief under chapter 11 of the United States

  Bankruptcy Code.

           2.    The Claimant filed its Motion on May 22, 2020.

           3.    Notice of the Motion was properly served upon all parties entitled to notice of the

  Motion.

           4.    The Debtors filed their Objection to the Motion on June 11, 2020.

           5.    This Court has jurisdiction over the parties and subject of this core proceeding

  under 28 U.S.C. §§ 1334 and 157(b)(2).

           6.    On June 18, 2008, Yummy, as tenant, entered into a Lease Agreement with Servant

  Investments Fund, LLC, as landlord, to lease a restaurant located at 115 E. Taft Street, Sapulpa,

  Oklahoma for a period of 20 years beginning on June 18, 2008 (the “Lease Agreement”). The

  Lease Agreement was assigned to Claimant on November 21, 2008 pursuant to an Assumption

  and Assignment Agreement.

           7.    On August 28, 2019, an Order Approving the Rejection of unexpired Leases of

  Nonresidential Real Property or Executory Contracts and Abandonment of Property in Connection

  Therewith, was entered effective August 8, 2019 (the “Rejection Date”).

           8.    Claimant is entitled to an administrative expense under 11 U.S.C. §§ 365(d)(3) and

  503(b), in the amount of $3,109.90, for unpaid rent under the Lease Agreement for the period of

  time from the Petition Date to the Rejection Date.

           9.    The Motion is denied to the extent not otherwise provided for herein.

           IT IS THEREFORE ORDERED that Seven Cousins of Rochester, LLC be and is hereby

  allowed an administrative expense against Yummy Holdings, LLC, in the amount of $3,109.90.




  {2155021;3}
19-70067-tmd Doc#436 Filed 07/16/20 Entered 07/16/20 12:57:44 Main Document Pg 3 of
                                         3




           IT IS FURTHER ORDERED that Yummy Holdings, Inc. and Seven Cousins of Rochester,

  LLC are authorized to take all actions necessary to effectuate the relief granted by this Order.

           IT IS FURTHER ORDERED that this Court shall retain jurisdiction with respect to all

  matters arising from and related to the implementation of this Order.

                                                  ###

  APPROVED:


  /s/ Brandon C. Bickle
  Brandon C. Bickle, OBA #22064
  Sidney K. Swinson, OBA #8804
  GABLEGOTWALS
  1100 ONEOK Plaza
  100 West Fifth Street
  Tulsa, Oklahoma 74103
  (t) 918.595.4800 | (f) 918.595.4990
  bbickle@gablelaw.com
  sswinson@gablelaw.com
  Attorneys for Movant


  /s/ Mark C. Taylor
  Eric Taube (Bar No. 19679350)
  Mark Taylor (Bar No. 19713225)
  Evan J. Atkinson (Bar No. 24091844)
  WALLER LANSDEN DORTCH & DAVIS, LLP
  100 Congress Avenue, Suite 1800
  Austin, Texas 78701
  Telephone: (512) 685-6400
  Telecopier: (512) 685-6417
  Eric.Taube@wallerlaw.com
  Mark.Taylor@wallerlaw.com
  Evan. Atkinson@wallerlaw.com
  Attorneys for the Debtors and Debtors in Possession




  {2155021;3}
